                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Sheila D. Bailey,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:18-cv-00371-FDW
                                      )
                  vs.                 )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 19, 2020 Order.

                                               March 19, 2020
